In re Vampran, Venson Dean; applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. KA-85-0904; Parish of St. Tammany, 22nd Judicial District Court, Div. “F”, No. 128-585.
Prior report: La.App., 491 So.2d 1356.
Writ denied. Consideration of defendant’s claimed discovery violations regarding state witness James Tamplin is deferred until the district court and the Court of Appeal have ruled on the merits of defendant’s motion for a new trial alleging the suppression of exculpatory evidence.